Name: 68/189/EEC: Council Decision of 9 April 1968 amending the Rules of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European Union law;  employment
 Date Published: 1968-04-12

 Avis juridique important|31968D018968/189/EEC: Council Decision of 9 April 1968 amending the Rules of the Advisory Committee on Vocational Training Official Journal L 091 , 12/04/1968 P. 0026 - 0026 Danish special edition: Series I Chapter 1968(I) P. 0076 English special edition: Series I Chapter 1968(I) P. 0079 Greek special edition: Chapter 05 Volume 1 P. 0031 Spanish special edition: Chapter 05 Volume 1 P. 0076 Portuguese special edition Chapter 05 Volume 1 P. 0076 COUNCIL DECISION of 9 April 1968 amending the Rules of the Advisory Committee on Vocational Training (68/189/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 128 thereof; Having regard to the Council Decision of 2 April 19631laying down general principles for implementing a common vocational training policy, and in particular the last subparagraph of the fourth principle thereof; Having regard to the Rules of the Advisory Committee on Vocational Training2, and in particular Article 5 thereof; Whereas experience has shown the harmful consequences of interruption of the work of the Committee on Vocational Training resulting from any delay between the expiry and the renewal of the term of office of its members; After Having obtained the Opinion of the Commission which, for this purpose, consulted the Advisory Committee on Vocational Training; HAS DECIDED AS FOLLOWS: Sole Article The following shall be substituted for the provisions of Article 5 of the Rules of the Advisory Committee on Vocational Training: "The term of office for members and alternates shall be two years. Their appointments may be renewed. After expiry of their term of office, members and alternates shall remain in office until they are replaced or until their appointments are renewed." Done at Luxembourg, 9 April 1968. For the Council The President E. FAURE 1OJ No 63, 20.4.1963, p. 1338/63. 2OJ No 190, 30.12.1963, p. 3090/63.